Citation Nr: 0027060	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the appeal from rating decisions as to the issue 
of whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for a 
stomach disorder was timely perfected.

2.  Entitlement to an increased (compensable) original 
disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1946 to July 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 1994 the RO denied 
entitlement to a compensable rating for healed left eardrum 
perforation.  Subsequently, the veteran perfected an appeal 
as to this issue.  In February 1995 the RO, inter alia, 
denied entitlement to service connection for tinnitus and 
left ear hearing loss, claimed as secondary to a service-
connected disability.  In January 1997 the RO denied 
entitlement to service connection for stomach ulcers.  

In September 1997 the Board construed correspondence dated in 
February 1996 as a timely notice of disagreement as to the 
denial of service connection for tinnitus and hearing loss 
and remanded the issues on appeal for additional development.  

In a May 1998 rating decision the RO granted entitlement to 
service connection for tinnitus and left ear hearing loss.  
In July 1998 the veteran withdrew an appeal as to the issue 
of entitlement to an increased rating for tinnitus.

In October 1998 the Board denied entitlement to a compensable 
rating for left perforated tympanic membrane and remanded the 
issues of entitlement to a compensable rating for left ear 
hearing loss and whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for a stomach disorder.  The decision also 
referred the issue of entitlement to service connection for 
right ear hearing loss to the RO for appropriate action.

In April 1999 the RO granted entitlement to service 
connection for right ear hearing loss, denied entitlement to 
a compensable rating for bilateral hearing loss, and denied 
reopening the claim for entitlement to service connection for 
a stomach disorder.  A statement of the case was issued on 
April 19, 1999, regarding the issues of entitlement to a 
compensable rating for bilateral hearing loss and whether new 
and material evidence had been submitted to reopen a claim 
for entitlement to service connection for a stomach disorder.  
The veteran was notified that additional action was required 
to continue his appeal.

The Board notes that appellate jurisdiction is limited to 
appeals involving benefits under the laws administered by VA.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.101 (1999).  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999). 

When the Board discovers in the first instance that no 
substantive appeal has been filed in a case certified for 
appellate review it may dismiss the appeal; however, the 
veteran should be afforded the appropriate procedural 
protections to assure adequate notice and the opportunity to 
be heard on the question of a valid substantive appeal.  See 
VAOPGCPREC 9-99.

In correspondence dated in March 2000 the Board notified the 
veteran and his service representative that the issue of 
timeliness of appeal had been raised in regard to his claim 
for an increased disability rating for bilateral hearing loss 
and whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach disorder.  No response was received from the veteran.  

Based upon a review of the record, the Board finds 
correspondence submitted by the veteran's service 
representative in December 1999 is sufficient to perfect an 
appeal as to the issue of entitlement to a compensable rating 
for bilateral hearing loss which was first denied in an April 
1999 rating decision.  Therefore, the Board finds the issues 
listed on the title page of this decision are properly 
developed for appellant review.

The Board also notes that in a December 1999 Written Brief 
Presentation, the veteran's accredited representative listed 
the issue of entitlement to a compensable rating for left 
perforated tympanic membrane as a matter on appeal.  However, 
that issue was previously addressed in the October 1998 Board 
decision and the record does not reflect that a notice of 
disagreement from a September 1999 rating decision as to this 
matter has been submitted.  See 38 C.F.R. § 20.201 (1999). 


FINDINGS OF FACT

1.  The veteran submitted a notice of disagreement from VA 
rating decisions as to the issue of whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a stomach disorder, but did not 
perfect an appeal subsequent to the April 1999 statement of 
the case.

2.  VA audiometric evaluations result in literal 
designations, under the criteria prior to June 10, 1999, of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  

3.  VA audiometric evaluations result in literal 
designations, under the criteria after June 10, 1999, of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  


CONCLUSIONS OF LAW

1.  A substantive appeal from rating decisions as to the 
issue of whether new and material evidence had been submitted 
to reopen a claim for entitlement to service connection for a 
stomach disorder was not timely filed.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII 
(effective before and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness
Background

In January 1997 the RO denied entitlement to service 
connection for stomach ulcers.  On April 4, 1997, the RO 
received the veteran's notice of disagreement as to that 
decision.

An October 1998 Board decision noted that entitlement to 
service connection for a stomach disorder had been denied in 
a January 1955 rating decision and remanded the issue of 
whether new and material evidence had been submitted to 
reopen the claim for entitlement to service connection for 
additional development.  

In an April 1999 rating decision the RO denied reopening the 
claim for entitlement to service connection for a stomach 
disorder.  A statement of the case was issued on 
April 19, 1999, and the veteran was notified that additional 
action was required to continue his appeal.

On December 1, 1999, and December 29, 1999, the veteran's 
accredited representative submitted correspondence which 
listed the issue of whether new and material evidence had 
been submitted to reopen a claim for entitlement to service 
connection for a stomach disorder as a matter on appeal.

In correspondence dated in March 2000 the Board notified the 
veteran and his service representative that the issue of 
timeliness of appeal had been raised in regard to his claim.  
No response was received from the veteran.  

Analysis

Initially, the Board notes that the matter as to timeliness 
of appeal is well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts have 
been properly developed as to this issue and that no further 
assistance is required in order to satisfy the duty to 
assist.

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20. 201, 20.302(a).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  The appeal should set out specific 
allegations of error of fact or law, such allegations related 
to specific items in the statement of the case, and the 
benefits sought on appeal must be clearly identified.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202.   

In this case, the Board finds no correspondence sufficient to 
perfect the appeal as to the issue of whether new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for a stomach disorder was 
submitted within the requisite time period subsequent to the 
April 1999 statement of the case.  The time limit to perfect 
the appeal expired on July 14, 1999; however, the only 
correspondence received after the statement of the case is 
dated in December 1999.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence demonstrates the appeal was not 
timely perfected.

Increased Rating Claim
Background

Service medical records show a July 1946 enlistment 
examination revealed the veteran's ears were normal and 
hearing was 15/15.  A July 1950 separation medical 
examination report noted the veteran's hearing was 15/15 for 
whispered voice and spoken voice but that he had scaring and 
healed perforation of the left eardrum.

On the VA authorized audiological evaluation in December 
1993, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
20
45
26
LEFT
30
20
40
55
36

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

On the VA authorized audiological evaluation in November 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
30
45
35
LEFT
35
35
50
50
42

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

On the VA authorized audiological evaluation in July 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
35
45
38
LEFT
40
35
45
50
43

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

Analysis

The Board notes that the veteran's claim for a compensable 
rating is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

VA laws applicable to hearing disorders have been recently 
revised.  These changes became effective June 10, 1999.  
64 Fed. Reg. 25202.  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  

In this case, VA audiometric evaluations revealed literal 
designations of Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.87, Table VI (effective before June 10, 1999).  
Therefore, the Board finds entitlement to a compensable 
rating under the previous rating criteria is not warranted.

The revised Ratings Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  

Under the revised version of the Ratings Schedule, VA 
audiometric evaluations result in literal designations of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VII.  
Therefore, the Board finds entitlement to a compensable 
rating under the revised rating criteria is not warranted.

Although the veteran believes that his service-connected 
hearing loss warrants a compensable rating, he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  The preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
hearing loss.


ORDER

A timely substantive appeal from rating decisions as to the 
issue of whether new and material evidence had been submitted 
to reopen a claim for entitlement to service connection for a 
stomach disorder not having been submitted, the appeal is 
denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

